DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Applicant’s arguments in the remarks filed on 02/18/2021 with respect to claims 1-20 have been considered, but are moot in view of the new ground(s) of rejection. 
Claims 1-20 are pending in the application, of which claims 1, 6, 11 and 16 are independent claims. 
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Wu et al. (US Pub. 20150078257, hereinafter “Wu”) in view of Chincholi et al. (US Pub. 2017/0230780, hereinafter “Chincholi”).
Regarding claims 1, 6, 11 and 16, Wu discloses a communication apparatus {Wu: Figs. 5 & 7; [0139]; [0196]: base stations 1, 2 and user terminal 1}, comprising: 
{Wu: Fig. 4-4A: broadcast unit 42 or sending unit 4A3}; a processor {Wu: Figs. 5 & 7; [0139]; [0196]: base station 1 & 2 inherently including transmitter and processor}; and a non-transitory computer-readable storage medium storing a program to be executed by the processor {Wu: [0236]: invention is realized in PC software product stored in storage medium}, the program including instructions to:
obtain first indication information, wherein the first indication information indicates a magnitude relationship between a transmit power of a first signal received at a terminal device and a transmit power of a reference signal received at the terminal device {Wu: Figs. 5-6: [0139]-[0144]: a receiver of a user terminal (1) receives SIB message indication information including power ratio of PCFICH and CRS, power ratio of PDCCH and CRS, power ratio of PBCH and RCS or power ratio of PCH and CRS, wherein power ratio including power ratio of PSS and/or SSS and CRS (See [0140] and claim 3) (See also Figs. 7-8A-B; [0199]-[0204])}; and
cause the transmitter to send the first indication information to the terminal device, wherein the first signal is a secondary synchronization signal, wherein the first signal and the reference signal are signals of one of a serving cell or an adjacent cell {Wu: Figs. 5-6: [0077]-[0078]; [0139]-[0140]: specific signal/message including SIB message containing PSS and SSS from specific cell which maybe a serving cell or a neighbor cell}, and wherein the magnitude relationship is a ratio of the transmit power of the first signal to the transmit power of the reference signal {Wu: Figs. 5-6: [0139]-[0144]: SIB message indication information including power ratio of PCFICH and CRS, power ratio of PDCCH and CRS, power ratio of PBCH and RCS or power ratio of PCH and CRS, wherein power ratio including power ratio of PSS and/or SSS and CRS (See [0140] and claim 3) (See also Figs. 7-8A-B; [0199]-[0204])}.
However, Wu fails to disclose wherein the terminal device is a terminal of a narrowband internet of things (NB-IoT) system, and wherein the reference signal is a narrowband reference signal (NRS).
Chincholi discloses wherein the terminal device is a terminal of a narrowband internet of things (NB-IoT) system, and wherein the reference signal is a narrowband reference signal (NRS) {Chincholi: [0102]-[0104]: MTC terminal monitors downlink radio link quality of a narrowband Internet of thing (NB-IoT) system including narrowband reference  signals (NRS)}.
Similarly to Wu, Chincholi shares the same field of endeavor in providing transmission power and frequency resource control for a mobile device. As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Chincholi and Wu before him before the effective filing date of the claimed invention to add Chincholi indication information transmission in narrowband as taught by Chincholi to Wu such that the terminal can further expand its frequency band operation to narrowband channel and reference signal to improve the spectral efficiency, cost expenditure and embrace new open standards and technology for multi-access telecommunications network nodes and user equipment {Chincholi: [0010]-[0011]}
Regarding Claims 2, 7, 12 and 17, Wu and Chincholi disclose the apparatus according to claims 1/11 or the method of claims 6/16, wherein the first signal and the reference signal are signals of a serving cell {Wu: Fig. 2; [0087]; [0105]: downlink cell-specific power ratio information are signal(s) of serving cell}.
Regarding Claims 3, 8, 13 and 18, Wu and Chincholi disclose the apparatus according to claim 2/12 or the method of claims 7/17, wherein the instructions to cause the transmitter to send the first indication information to the terminal device include instructions to: cause the transmitter to send the first indication information to the terminal device according to a system message {Wu: Figs. 5-6: [0139]-[0144]: indication information is sent in SIB (system information bits) message format}.
Regarding Claims 4, 9, 14 and 19, Wu and Chincholi disclose the apparatus according to claims 1/11 or the method of claims 6/16, wherein the first signal and the reference signal are signals of an adjacent cell {Wu: Figs.  1A-2A; [0075]; [0078]-[0079]; [0087]; [0093]-[0095]; Fig. 6-8AB, [0143]; [0149]-[0150]; [0196]-[0197]: cell specific information including information of  neighboring cell}.
Regarding Claims 5, 10, 15 and 20, Wu and Chincholi disclose the apparatus according to claims 4/14 and the method of claims 9/19, the instructions to cause the transmitter to send the first indication information to the terminal device include instructions to: cause the transmitter to send the first  5 {Wu: Figs. 6: S601, S605; [0142]; [0150]: base station transmit indication information using SIB1 or SIB2]. Figs. 8A-B; [0199]; [0204]: power difference factor/ratio is transmitted to user terminal using arbitrary SIB in range from SIB1 to SIB13, hence including SIB-4 and SIB-5 (see [0164]; [0186]-[0188])}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindoff et al. (US Pub. 2007/0297324) teaches a user equipment utilizing synchronization channel to obtain time synchronization information and to perform cell search.
Novlan et al. (US Pub. 2015/0264592) teaches method of frequent report for cell detection and association.
Lim et al. (US Pub. 2015/0372779) teaches method of transmitting support information from serving cell to remove interference at the terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
March 30, 2021